DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Notice of Allowance issued on 9/2/21 contains an error on page 2. The Conclusion section incorrectly states that “THIS ACTION IS MADE FINAL.” Applicant may disregard that paragraph and follow the normal procedures for issuance following a Notice of Allowance (i.e. the Applicant DOES NOT need to file an RCE).
The remainder of the Notice of Allowance from 9/2/21 appears to be correct. The “Notice of Allowability” and “Issue Classification” are attached hereto as a formality and should be identical to those issued on 9/2/21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 






/M.B.K./               Examiner, Art Unit 3642

/BRIAN M O'HARA/               Primary Examiner, Art Unit 3642